Title: To Thomas Jefferson from Daniel L. Hylton, 10 March 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond James River Virga. March 10th. 1792
          
          Ere this reaches you I expect your servant Joseph has made his appearance and sincerely wish may answer your purpose. This day I have delivered orders to Capt. Stratton for the only two hhds. tobo. that can be found of your last years crop and have made a thorough search in every warehouse and cannot find another hhd. I wish their safe arrival and hope no inconvenience has arisen to you, their not being shipt before. Will you do me the favour to enquire if any female acquaintance of yours or your friends are comeing to Virga. and wou’d be willing to take my daughter under their Wing. If its only as far as  Fredericksburgh, where I cou’d send to Mr. Fitzhughs for her (in that case) will thank you to forward a line to her directing the day she is to be in Philadelphia and flatter myself Mrs. Randolph wd. have no objection to her staying a Night or two with her until it was necessary to take her departure from thence; coud so desireable a wish take place it wd. save me a long and tiresome journey which I am very desirous to avoid. My daughter I expect coud get some friend to see her safe from Eliztown to Philada.; yr answer to this request will Oblige Your sincere Fd,
          
            Danl L Hylton
          
          
            P.S. A few days past Mr. Ralph Hylton died after a short illness occasiond as I am inform’d from a cut in his hand with a pen Knife, which wound brought on violent Spasms and lock Jaw.
          
        